United States Court of Appeals
                     For the First Circuit


No. 08-2056

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                         JASON GERHARD,

                      Defendant, Appellant,


No. 08-2300

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        CIRINO GONZALEZ,

                      Defendant, Appellant,


No. 08-2450

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                          DANIEL RILEY,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on July 30, 2010, is amended
as follows:

     On page 5, line 4, strike "§ 371".

     On page 21, line 6, strike "from" after "person".

     On page 43, line 17, "Employees" is changed to "Officers".

     On page 50, line 2, the comma after "Count 1" is replaced with
a semicolon.